DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0118], Table I is referred to as “table I”. Further, Table I itself is not labeled (i.e., there is no indication that the table below paragraph [0118] is actually Table I)
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:
Regarding claim 13, the limitation “wherein to determine, based on the trajectory history, the driving behavior of the road user comprises to: determine the driving behavior using locations of the road user” should be “wherein determining, based on the trajectory history, the driving behavior of the road user comprises determining the driving behavior using locations of the road user”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear if “the vehicle” is intended to refer to the host vehicle or the third vehicle. For the purposes of this examination, “the vehicle” is being interpreted as referring to the host vehicle.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 9-14 are directed to tracking a trajectory history of a road user and determining, based on the trajectory history, a driving behavior of the road user. Decision-making processes fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (mental processes or concepts performed in the human mind: i.e., an observation, evaluation, judgement, or opinion). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 9-14 recite an apparatus with a processor. Therefore, the claims are each directed to one of the four statutory categories of invention (apparatus).
Under step 2 of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 9, the claim sets forth the abstract idea of tracking a trajectory history of a road user and determining, based on the trajectory history, a driving behavior of the road user in the following limitations:
track a trajectory history of a road user;
determine, based on the trajectory history, a driving behavior of the road user;
The above-recited limitations establish the use of generic computing devices (i.e., a processor) to perform a decision-making process (tracking, determining). This arrangement amounts to using a computer as a tool to perform an abstract idea. This concept has been considered ineligible as a mental process by the Courts (see MPEP 2106.05(f)).
Claim 9 does recite additional elements:
a processor configured to:
and transmit a notification of the driving behavior.
These additional elements merely amount to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The specification sets forth the general-purpose nature of the computing technology. Paragraph [0030] indicates that “the processor 120 includes any device or combination of devices, now-existing or hereafter developed, capable of manipulating or processing a signal or other information…” That is, the technology used to implement the invention is not specific or integral to the claim. 
Accordingly, the Examiner concludes that the claims fail to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). In the instant case, the additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(f)). Transmitting a notification of the driving behavior amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). Accordingly, the Examiner asserts that the limitations do not provide an inventive concept, and the claim is ineligible for patent.
Regarding claim 10, which sets forth:
the notification is transmitted to other road users.
Such a recitation merely embellishes the abstract idea of driving behavior determination applied to generic computer hardware. In particular, the claim sets forth the additional requirement of transmitting the notification to other road users, thereby embellishing upon the well-understood, routine, and conventional activity of transmitting information over a network. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 9. 
Regarding claim 11, which sets forth:
the notification is transmitted to a central server.
Such a recitation merely embellishes the abstract idea of driving behavior determination applied to generic computer hardware. In particular, the claim sets forth the additional requirement of transmitting the notification to a central server, thereby embellishing upon the well-understood, routine, and conventional activity of transmitting information over a network. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 9. 
Regarding claim 12, which sets forth:
the road user comprises the apparatus and wherein the notification of the driving behavior is transmitted by the road user.
Such a recitation merely embellishes the abstract idea of driving behavior determination applied to generic computer hardware. In particular, the claim sets forth the additional requirement of transmitting the notification by the road user, thereby embellishing upon the well-understood, routine, and conventional activity of transmitting information over a network. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 9. 
Regarding claim 13, which sets forth:
to determine, based on the trajectory history, the driving behavior of the road user comprises to: determine the driving behavior using locations of the road user 
and nearest mapped locations in a high definition map of at least one lane.
Such a recitation merely embellishes the abstract idea of driving behavior determination by further stipulating that the driving behavior is determined using locations of the road user and nearest mapped locations in a high definition map of at least one lane. Such acts are readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 9.
Claim 14 is dependent upon claim 9 and therefore inherits the above-described deficiencies. Accordingly, claim 14 is rejected under similar reasoning as claim 9. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wilson et al. (WO 2010/011806 A1), hereinafter Wilson.

Regarding claim 1, Wilson teaches a method of categorizing driving behaviors of other road users, comprising:
maintaining a first history of first lateral-offset values of a road user with respect to a center line of a lane of a road, wherein the first history is maintained for a predetermined period of time;
Wilson teaches ([0027]): "A road profile can be determined by monitoring and recording data for a single vehicle over a period of time, or a plurality of vehicles, or a combination of these techniques… In step 108, this profile information is uploaded and/or stored in a road profile or other database, together with other profiles corresponding to this driver or other drivers." Wilson further teaches ([0056]): "In accordance with an embodiment, a lane departure warning system attempts to warn drivers when they would leave a normal lane of travel... In accordance with an embodiment, position information is collected from a large number of vehicles as they travel along a particular lane. Once the data has been collected a centerline can be computed using a least-squares technique or other technique. The variance of the position data about the centerline can be computed as a function of distance along the line." Wilson even further teaches ([0057]): "The deviation of this particular vehicle is derived by comparing the vehicle location to that of the computed centerline..."
determining a first pattern based on the first history of the first lateral-offset values;
Wilson teaches ([0057]): "A warning can be given to a driver if their deviation exceeds an appropriate statistical threshold (for example, if 95% of the sample population has a larger deviation then a warning is not given, however if only 5% of the sample population has a larger deviation then a warning is given). If the driver is known to always drive in a '5%' manner, then there would likely be many warnings issued..."
determining a driving behavior of the road user based on the first pattern;
Wilson teaches ([0057]): "A warning can be given to a driver if their deviation exceeds an appropriate statistical threshold (for example, if 95% of the sample population has a larger deviation then a warning is not given, however if only 5% of the sample population has a larger deviation then a warning is given). If the driver is known to always drive in a '5%' manner, then there would likely be many warnings issued... In these instances the system may selectively suppress warnings, set a higher threshold for warnings, and/or take alternate actions such as reporting the driver's consistent poor driving performance." Here, Wilson determines the driving behavior of the road user as being poor driving performance.
and autonomously performing, by a host vehicle, a driving maneuver based on the driving behavior of the road user.
Wilson teaches ([0045]): "In step 372 current statistics for the driver (and/or their vehicle) are compared with the road profile information. In step 376 the system can provide real-time driver suggestions and/or automatic vehicle actions and maneuvers based on the comparison with the road profile and, possibly, the driver's historical profile."

Regarding claim 2, Wilson teaches the aforementioned limitations of claim 1. Wilson further teaches:
the center line of the lane of the road is obtained using a high definition map.
Wilson teaches ([0042]): "In accordance with an embodiment, a map database that is stored either on-board within the vehicle, or at an off-board location, can be used to store the objects, or their mathematical equivalents, in addition to the traditional road network and road attributes." Wilson further teaches ([0056]): "In accordance with an embodiment, a lane departure warning system attempts to warn drivers when they would leave a normal lane of travel... In accordance with an embodiment, position information is collected from a large number of vehicles as they travel along a particular lane. Once the data has been collected a centerline can be computed using a least-squares technique or other technique." Wilson even further teaches ([0057]): "In accordance with an embodiment the data can then be stored in an on-board digital map database. This map database is made available in a lane departure system in the vehicle, and can be stored in the vehicle, or communicated into the vehicle as it approaches a given area."

Regarding claim 3, Wilson teaches the aforementioned limitations of claim 1. Wilson further teaches:
associating an uncertainty with the driving behavior of the road user based on the first pattern.
Wilson teaches ([0057]): "A warning can be given to a driver if their deviation exceeds an appropriate statistical threshold (for example, if 95% of the sample population has a larger deviation then a warning is not given, however if only 5% of the sample population has a larger deviation then a warning is given). If a driver is known to always drive in a '5%' manner, then there would likely be many warnings issued, and there is also a high chance that any warning issued by the system would be ignored by this particular driver. In these instances, the system may selectively suppress warnings, set a higher threshold for warnings, and/or take alternate actions such as reporting the driver's consistent poor driving performance."

Regarding claim 4, Wilson teaches the aforementioned limitations of claim 3. Wilson further teaches:
maintaining a second history of second lateral-offset values of the road user with respect to the center line of the lane of a road;
Wilson teaches ([0056]): "In accordance with an embodiment, a lane departure warning system attempts to warn drivers when they would leave a normal lane of travel... In accordance with an embodiment, position information is collected from a large number of vehicles as they travel along a particular lane. Once the data has been collected a centerline can be computed using a least-squares technique or other technique. The variance of the position data about the centerline can be computed as a function of distance along the line."
determining a second pattern based on the second history of the second lateral-offset values;
Wilson teaches ([0057]): "A warning can be given to a driver if their deviation exceeds an appropriate statistical threshold (for example, if 95% of the sample population has a larger deviation then a warning is not given, however if only 5% of the sample population has a larger deviation then a warning is given)."
and responsive to the second pattern indicating a same driving behavior as the first pattern, reducing the uncertainty associated with the driving behavior of the road user.
Wilson teaches ([0057]): "A warning can be given to a driver if their deviation exceeds an appropriate statistical threshold (for example, if 95% of the sample population has a larger deviation then a warning is not given, however if only 5% of the sample population has a larger deviation then a warning is given). If a driver is known to always drive in a '5%' manner, then there would likely be many warnings issued, and there is also a high chance that any warning issued by the system would be ignored by this particular driver. In these instances, the system may selectively suppress warnings, set a higher threshold for warnings, and/or take alternate actions such as reporting the driver's consistent poor driving performance." The Examiner has interpreted the setting of a higher threshold for warnings as a reduction in uncertainty associated with the driving behavior of the user."

Regarding claim 9, Wilson teaches an apparatus, comprising:
a processor (“general purpose/specialized computer or microprocessor”, [0066]) configured to: track a trajectory history of a road user;
Wilson teaches ([0027]): "A road profile can be determined by monitoring and recording data for a single vehicle over a period of time, or a plurality of vehicles, or a combination of these techniques… In step 108, this profile information is uploaded and/or stored in a road profile or other database, together with other profiles corresponding to this driver or other drivers." Wilson further teaches ([0056]): "In accordance with an embodiment, a lane departure warning system attempts to warn drivers when they would leave a normal lane of travel... In accordance with an embodiment, position information is collected from a large number of vehicles as they travel along a particular lane. Once the data has been collected a centerline can be computed using a least-squares technique or other technique. The variance of the position data about the centerline can be computed as a function of distance along the line." Wilson even further teaches ([0057]): "The deviation of this particular vehicle is derived by comparing the vehicle location to that of the computed centerline..."
determine, based on the trajectory history, a driving behavior of the road user; 
Wilson teaches ([0057]): "A warning can be given to a driver if their deviation exceeds an appropriate statistical threshold (for example, if 95% of the sample population has a larger deviation then a warning is not given, however if only 5% of the sample population has a larger deviation then a warning is given). If the driver is known to always drive in a '5%' manner, then there would likely be many warnings issued... In these instances the system may selectively suppress warnings, set a higher threshold for warnings, and/or take alternate actions such as reporting the driver's consistent poor driving performance." Here, Wilson determines the driving behavior of the road user as being poor driving performance.
and transmit a notification of the driving behavior.
Wilson teaches ([0057]): "A warning can be given to a driver if their deviation exceeds an appropriate statistical threshold..."

Regarding claim 12, Wilson teaches the aforementioned limitations of claim 9. Wilson further teaches:
the road user comprises the apparatus and wherein the notification of the driving behavior is transmitted by the road user.
Wilson teaches ([0056]): "In accordance with an embodiment, a lane departure warning system attempts to warn drivers when they would leave the normal lane of travel." Wilson further teaches ([0057]): "A warning can be given to a driver if their deviation exceeds an appropriate statistical threshold..."

Regarding claim 13, Wilson teaches the aforementioned limitations of claim 9. Wilson further teaches:
to determine, based on the trajectory history, the driving behavior of the road user comprises to: determine the driving behavior using locations of the road user 
Wilson teaches ([0042]): "In accordance with an embodiment, a map database that is stored either on-board within the vehicle, or at an off-board location, can be used to store the objects, or their mathematical equivalents, in addition to the traditional road network and road attributes." Wilson further teaches ([0056]): "In accordance with an embodiment, a lane departure warning system attempts to warn drivers when they would leave a normal lane of travel... In accordance with an embodiment, position information is collected from a large number of vehicles as they travel along a particular lane. Once the data has been collected a centerline can be computed using a least-squares technique or other technique."  Wilson even further teaches ([0057]): "The deviation of this particular vehicle is derived by comparing the vehicle location to that of the computed centerline..."
and nearest mapped locations in a high definition map of at least one lane.
Wilson teaches ([0042]): "In accordance with an embodiment, a map database that is stored either on-board within the vehicle, or at an off-board location, can be used to store the objects, or their mathematical equivalents, in addition to the traditional road network and road attributes." Wilson further teaches ([0056]): "In accordance with an embodiment, a lane departure warning system attempts to warn drivers when they would leave a normal lane of travel... In accordance with an embodiment, position information is collected from a large number of vehicles as they travel along a particular lane. Once the data has been collected a centerline can be computed using a least-squares technique or other technique." Wilson even further teaches ([0057]): "In accordance with an embodiment the data can then be stored in an on-board digital map database. This map database is made available in a lane departure system in the vehicle, and can be stored in the vehicle, or communicated into the vehicle as it approaches a given area."

Regarding claim 14, Wilson teaches the aforementioned limitations of claim 9. Wilson further teaches:
the processor is further configured to: issue control commands to the apparatus to autonomously perform a driving maneuver based on the driving behavior of the road user.
Wilson teaches ([0045]): "In step 372 current statistics for the driver (and/or their vehicle) are compared with the road profile information. In step 376 the system can provide real-time driver suggestions and/or automatic vehicle actions and maneuvers based on the comparison with the road profile and, possibly, the driver's historical profile."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Seo (US 2019/0071072 A1) and in further view of Polisson et al. (US 2018/0050698 A1), hereinafter Polisson.

Regarding claim 5, Wilson teaches the aforementioned limitations of claim 1. However, Wilson does not outright teach  that the driving behavior of the road user is a distracted driving behavior or an inebriated driving behavior. Seo teaches a method and apparatus for controlling a vehicle, wherein the vehicle is controlled based on driving information, comprising:
the driving behavior of the road user is a distracted driving behavior or an inebriated driving behavior,
Seo teaches ([0068]): "FIG. 4B illustrates a driving pattern in which a center of a vehicle moves from a left side to a right side of a lane. FIG. 4C illustrates a zigzag driving pattern in which a center of a vehicle moves from a right side to a left side of a lane. As shown in of FIGS. 4B and 4C, a driving pattern in which the center of the vehicle deviates from a center of the lane, or a driving pattern in which the vehicle is driving in a zigzag path while the center of the vehicle is deviating from the center of the lane may also occur during drowsy driving or drunk driving, and corresponds to a danger pattern."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson to incorporate the teachings of Seo to provide that the driving behavior of the road user is a distracted driving behavior or an inebriated driving behavior. Wilson and Seo are each directed towards similar pursuits in the field of driver behavior monitoring. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Seo, as doing so beneficially identifies distracted or inebriated driving behavior as dangerous behavior patterns, as recognized by Seo ([0068]).
However, neither Wilson nor Seo outright teach that the driving maneuver comprises a maneuver to avoid driving in a blind spot of the road user. Polisson teaches driving cues and coaching, comprising:
and wherein the driving maneuver comprises a maneuver to avoid driving in a blind spot of the road user.	
Polisson teaches ([0073]): "The current vehicle may have a number of autonomous features, including but not limited to automatic braking in response to stopped or slowed traffic ahead, automatic prevention of lane change when another vehicle is in a blind spot…"
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson and Seo to incorporate the teachings of Polisson to provide that the driving maneuver comprises a maneuver to avoid driving in a blind spot of the road user. Wilson and Seo are each directed towards similar pursuits in the field of vehicle control. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Polisson, as doing so beneficially provides driving maneuvers which prevent lane changes when another vehicle is in a blind spot, as recognized by Polisson ([0073]). One of ordinary skill in the art would recognize that such an arrangement serves to prevent a collision between the host vehicle and the another vehicle present in the blind spot.

Regarding claim 6, Wilson, Seo, and Polisson teach the aforementioned limitations of claim 5. However, Wilson does not outright teach that the distracted driving behavior is determined based on the first lateral-offset values increasing and decreasing in the predetermined period of time and the road user remaining on a side of the center line of the lane of the road. Seo further teaches:
the distracted driving behavior is determined based on the first lateral-offset values increasing and decreasing in the predetermined period of time and the road user remaining on a side of the center line of the lane of the road.
Seo teaches ([0068]): "FIG. 4B illustrates a driving pattern in which a center of a vehicle moves from a left side to a right side of a lane. FIG. 4C illustrates a zigzag driving pattern in which a center of a vehicle moves from a right side to a left side of a lane. As shown in of FIGS. 4B and 4C, a driving pattern in which the center of the vehicle deviates from a center of the lane, or a driving pattern in which the vehicle is driving in a zigzag path while the center of the vehicle is deviating from the center of the lane may also occur during drowsy driving or drunk driving, and corresponds to a danger pattern." Referring to FIG. 4C, included below, the road user is shown to remain on a side of the center line of the lane of the road.

    PNG
    media_image1.png
    556
    386
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson, Seo, and Polisson to further incorporate the teachings of Seo to provide that the distracted driving behavior is determined based on the first lateral-offset values increasing and decreasing in the predetermined period of time and the road user remaining on a side of the center line of the lane of the road. Wilson and Seo are each directed towards similar pursuits in the field of driver behavior monitoring. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Seo, as doing so beneficially identifies distracted driving behavior as dangerous behavior patterns, as recognized by Seo ([0068]).

Regarding claim 7, Wilson, Seo, and Polisson teach the aforementioned limitations of claim 5. However, Wilson does not outright teach that the inebriated driving behavior is determined based on the first lateral-offset values increasing and decreasing in the predetermined period of time and the road user crossing the center line of the lane of the road. Seo further teaches:
the inebriated driving behavior is determined based on the first lateral-offset values increasing and decreasing in the predetermined period of time and the road user crossing the center line of the lane of the road.
Seo teaches ([0068]): "FIG. 4B illustrates a driving pattern in which a center of a vehicle moves from a left side to a right side of a lane. FIG. 4C illustrates a zigzag driving pattern in which a center of a vehicle moves from a right side to a left side of a lane. As shown in of FIGS. 4B and 4C, a driving pattern in which the center of the vehicle deviates from a center of the lane, or a driving pattern in which the vehicle is driving in a zigzag path while the center of the vehicle is deviating from the center of the lane may also occur during drowsy driving or drunk driving, and corresponds to a danger pattern." Referring to FIG. 4B, included below, the first lateral-offset values are shown to increase and decrease and the road user is shown to cross the center line of the lane of the road.

    PNG
    media_image2.png
    576
    420
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson, Seo, and Polisson to further incorporate the teachings of Seo to provide that the inebriated driving behavior is determined based on the first lateral-offset values increasing and decreasing in the predetermined period of time and the road user crossing the center line of the lane of the road. Wilson and Seo are each directed towards similar pursuits in the field of driver behavior monitoring. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Seo, as doing so beneficially identifies inebriated driving behavior as dangerous behavior patterns, as recognized by Seo ([0068]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Nagasaka et al. (US 9,475,491 B1), hereinafter Nagasaka.

Regarding claim 8, Wilson teaches the aforementioned limitations of claim 1. However, Wilson does not outright teach that the driving behavior of the road user is determined to be an aggressive driving behavior, wherein the driving maneuver comprises maintaining a first spacing or a second spacing from a third vehicle that is ahead of the vehicle, wherein the first spacing is such that the road user is unable to cut-in between the vehicle and the third vehicle, and wherein the second spacing is such that the road user is able to cut-in between the vehicle and the third vehicle. Nagasaka teaches lane changing for autonomous vehicles, comprising:
the driving behavior of the road user is determined to be an aggressive driving behavior,
Nagasaka teaches (Col. 18 lines 22-31): "For instance, the driver of the rearward vehicle 340 may be an aggressive driver…"
wherein the driving maneuver comprises maintaining a first spacing or a second spacing from a third vehicle that is ahead of the vehicle,
Nagasaka teaches (Col. 17 lines 32-47): "The vehicle 100 can determine a gap between the vehicle 340 and the vehicle 350, and the vehicle 100 can determine a gap between the vehicle 350 and the vehicle 350. Such gaps can be considered to be candidate gaps. Among the candidate gaps, the vehicle 100 can identify a target gap GT." Nagasaka further teaches (Col. 18 lines 1-47): "The vehicle 100 can determine whether the target gap is GT acceptable or unacceptable for the purposes of lane changing… In some instances, the target gap GT may already be acceptable. In such case, the vehicle 100 can be caused to maneuver from the first travel lane 310 to the second travel lane 315."
wherein the first spacing is such that the road user is unable to cut-in between the vehicle and the third vehicle,
Nagasaka teaches (Col. 18 lines 1-64): "However, in some instances, the target gap GT may be unacceptable and may not become acceptable prior to the vehicle 100 reaching the lane change trigger event… Thus, according to arrangements described herein, the vehicle 100 can be configured to determine one or more suitable alternative lane change maneuvers... Such alternative lane change maneuver can be a less conservative lane change maneuver. FIG. 4C shows an example in which the less conservative lane change maneuver is merging into the target gap GT, despite the size of the target gap GT being smaller than the standard acceptable size for the target gap GT... If subsequent detections indicate that the lane changing cannot be safely implemented, then the less conservative driving maneuver can be discontinued or adjusted."
and wherein the second spacing is such that the road user is able to cut-in between the vehicle and the third vehicle.
Nagasaka teaches (Col. 17 lines 32-47): "The vehicle 100 can determine a gap between the vehicle 340 and the vehicle 350, and the vehicle 100 can determine a gap between the vehicle 350 and the vehicle 350. Such gaps can be considered to be candidate gaps. Among the candidate gaps, the vehicle 100 can identify a target gap GT." Nagasaka further teaches (Col. 18 lines 1-47): "The vehicle 100 can determine whether the target gap is GT acceptable or unacceptable for the purposes of lane changing… In some instances, the target gap GT may already be acceptable. In such case, the vehicle 100 can be caused to maneuver from the first travel lane 310 to the second travel lane 315."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson to incorporate the teachings of Nagasaka to provide that the driving behavior of the road user is determined to be an aggressive driving behavior, wherein the driving maneuver comprises maintaining a first spacing or a second spacing from a third vehicle that is ahead of the vehicle, wherein the first spacing is such that the road user is unable to cut-in between the vehicle and the third vehicle, and wherein the second spacing is such that the road user is able to cut-in between the vehicle and the third vehicle. Wilson and Nagasaka are each directed towards similar pursuits in the field of vehicle control and driver behavior monitoring. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Nagasaka, as doing so beneficially allows for the alteration or cancellation of a cut-in based on an acceptable level of spacing of a target gap between the vehicles, as recognized by Nagasaka (Col. 18 lines 1-64).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Grimm et al. (US 2016/0133130 A1), hereinafter Grimm.

Regarding claim 10, Wilson teaches the aforementioned limitations of claim 9. However, Wilson does not outright teach that the notification is transmitted to other road users. Grimm teaches a method and apparatus for determining traffic safety events using vehicular participative sensing systems, comprising:
the notification is transmitted to other road users.
Grimm teaches ([0035]): "A “warning” report could be issued to the server 170 if the threat level of a vehicle exceeds a second, higher threshold. A warning report would be indicative of a vehicle exhibiting severely dangerous driving behavior, which could trigger the server 170 to immediately issue advisories out to surrounding vehicles."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson to incorporate the teachings of Grimm to provide that the notification is transmitted to other road users. Wilson and Grimm are each directed towards similar pursuits in the field of driver behavior monitoring. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Grimm, as doing so beneficially informs surrounding vehicles of other vehicles that exhibit severely dangerous driving behavior, as recognized by Grimm ([0035]).

Regarding claim 11, Wilson teaches the aforementioned limitations of claim 9. However, Wilson does not outright teach that the notification is transmitted to a central server. Grimm teaches a method and apparatus for determining traffic safety events using vehicular participative sensing systems, comprising:
the notification is transmitted to a central server.
Grimm teaches ([0035]): "A “warning” report could be issued to the server 170 if the threat level of a vehicle exceeds a second, higher threshold. A warning report would be indicative of a vehicle exhibiting severely dangerous driving behavior, which could trigger the server 170 to immediately issue advisories out to surrounding vehicles."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson to incorporate the teachings of Grimm to provide that the notification is transmitted to a central server. Wilson and Grimm are each directed towards similar pursuits in the field of driver behavior monitoring. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Grimm, as doing so beneficially informs surrounding vehicles of other vehicles that exhibit severely dangerous driving behavior, as recognized by Grimm ([0035]).

Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Gallmeier (US 2018/0077865 A1).

Regarding claim 15, Wilson teaches a non-transitory computer-readable storage medium of a host vehicle, comprising executable instructions (“a computer program product which is a storage medium (media) having instructions stored thereon/in…”, [0065]) that, when executed by a processor (“general purpose/specialized computer or microprocessor”, [0066]), perform operations to:
obtain lateral-offset values using the road use poses and corresponding map poses of a high definition map;
Wilson teaches ([0042]): "In accordance with an embodiment, a map database that is stored either on-board within the vehicle, or at an off-board location, can be used to store the objects, or their mathematical equivalents, in addition to the traditional road network and road attributes." Wilson further teaches ([0056]): "In accordance with an embodiment, a lane departure warning system attempts to warn drivers when they would leave a normal lane of travel... In accordance with an embodiment, position information is collected from a large number of vehicles as they travel along a particular lane. Once the data has been collected a centerline can be computed using a least-squares technique or other technique." Wilson even further teaches ([0057]): "In accordance with an embodiment the data can then be stored in an on-board digital map database. This map database is made available in a lane departure system in the vehicle, and can be stored in the vehicle, or communicated into the vehicle as it approaches a given area."
determine a driving behavior of the road user based on the lateral-offset values;
Wilson teaches ([0042]): "In accordance with an embodiment, a map database that is stored either on-board within the vehicle, or at an off-board location, can be used to store the objects, or their mathematical equivalents, in addition to the traditional road network and road attributes." Wilson further teaches ([0056]): "In accordance with an embodiment, a lane departure warning system attempts to warn drivers when they would leave a normal lane of travel... In accordance with an embodiment, position information is collected from a large number of vehicles as they travel along a particular lane. Once the data has been collected a centerline can be computed using a least-squares technique or other technique." Wilson even further teaches ([0057]): "A warning can be given to a driver if their deviation exceeds an appropriate statistical threshold (for example, if 95% of the sample population has a larger deviation then a warning is not given, however if only 5% of the sample population has a larger deviation then a warning is given). If the driver is known to always drive in a '5%' manner, then there would likely be many warnings issued... In these instances the system may selectively suppress warnings, set a higher threshold for warnings, and/or take alternate actions such as reporting the driver's consistent poor driving performance."
However, Wilson does not outright teach storing, in a circular buffer, road user poses of a road user, determining,  based on the driving behavior, a trajectory that includes a driving maneuver, and controlling the host vehicle according to the trajectory. Gallmeier teaches a control device for a vehicle, comprising:
store, in a circular buffer, road user poses of a road user;
Gallmeier teaches ([0027]): "The position memory 58 is advantageously a ring buffer memory in which the information representing the succession of positions comprises information about a least recent position of the vehicle 4 and the ring buffer memory is adapted to, when adding information representing a new or current position of the vehicle to the ring buffer memory, overwrite the information about the least recent position of the vehicle by the information representing the new or current position of the vehicle."
determine, based on the driving behavior, a trajectory that includes a driving maneuver;
Gallmeier teaches ([0026]): "The control device 50 comprises also a path generator module 60 adapted to generate the target path 56 based on the information representing the succession of positions stored in the position memory 58." Gallmeier further teaches ([0038]): "The steering means 96 comprise a target path steering module 100 which is adapted to generate steering commands based on the target path generated by the path generator module 60 and adapted to steer the vehicle 4 to the beginning pose along the target path 56."
and control the host vehicle according to the trajectory.
Gallmeier teaches ([0038]): "The steering means 96 comprise a target path steering module 100 which is adapted to generate steering commands based on the target path generated by the path generator module 60 and adapted to steer the vehicle 4 to the beginning pose along the target path 56."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson to incorporate the teachings of Gallmeier to provide storing, in a circular buffer, road user poses of a road user, determining,  based on the driving behavior, a trajectory that includes a driving maneuver, and controlling the host vehicle according to the trajectory. Wilson and Gallmeier are each directed towards similar pursuits in the field of vehicle control. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Gallmeier, as implementing the circular buffer of Gallmeier results in a small memory requirement while allowing for a sufficiently reliable determination of the vehicle's path, as recognized by Gallmeier ([0027]).

Regarding claim 18, Wilson and Gallmeier teach the aforementioned limitations of claim 15. Wilson further teaches:
the operations further comprise operations to: transmit a notification of the driving behavior.
Wilson teaches ([0057]): "A warning can be given to a driver if their deviation exceeds an appropriate statistical threshold..."

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson and Gallmeier in view of Seo and in further view of Polisson.

Regarding claim 16, Wilson and Gallmeier teach the aforementioned limitations of claim 15. However, neither Wilson nor Gallmeier outright teach that the driving behavior of the road user is a distracted driving behavior or an inebriated driving behavior. Seo teaches a method and apparatus for controlling a vehicle, wherein the vehicle is controlled based on driving information, comprising:
the driving behavior of the road user is a distracted driving behavior or an inebriated driving behavior,
Seo teaches ([0068]): "FIG. 4B illustrates a driving pattern in which a center of a vehicle moves from a left side to a right side of a lane. FIG. 4C illustrates a zigzag driving pattern in which a center of a vehicle moves from a right side to a left side of a lane. As shown in of FIGS. 4B and 4C, a driving pattern in which the center of the vehicle deviates from a center of the lane, or a driving pattern in which the vehicle is driving in a zigzag path while the center of the vehicle is deviating from the center of the lane may also occur during drowsy driving or drunk driving, and corresponds to a danger pattern."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson and Gallmeier to incorporate the teachings of Seo to provide that the driving behavior of the road user is a distracted driving behavior or an inebriated driving behavior. Wilson and Seo are each directed towards similar pursuits in the field of driver behavior monitoring. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Seo, as doing so beneficially identifies distracted or inebriated driving behavior as dangerous behavior patterns, as recognized by Seo ([0068]).
However, neither Wilson, Gallmeier, nor Seo outright teach that the driving maneuver comprises a maneuver to avoid driving in a blind spot of the road user. Polisson teaches driving cues and coaching, comprising:
and wherein the driving maneuver comprises a maneuver to avoid driving in a blind spot of the road user.
Polisson teaches ([0073]): "The current vehicle may have a number of autonomous features, including but not limited to automatic braking in response to stopped or slowed traffic ahead, automatic prevention of lane change when another vehicle is in a blind spot…"
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson, Gallmeier, and Seo to incorporate the teachings of Polisson to provide that the driving maneuver comprises a maneuver to avoid driving in a blind spot of the road user. Wilson and Seo are each directed towards similar pursuits in the field of vehicle control. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Polisson, as doing so beneficially provides driving maneuvers which prevent lane changes when another vehicle is in a blind spot, as recognized by Polisson ([0073]). One of ordinary skill in the art would recognize that such an arrangement serves to prevent a collision between the host vehicle and the another vehicle present in the blind spot.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson and Gallmeier in view of Nagasaka.

Regarding claim 17, Wilson and Gallmeier teach the aforementioned limitations of claim 15. However, neither Wilson nor Gallmeier outright teach that the driving behavior of the road user is determined to be an aggressive driving behavior, wherein the driving maneuver comprises maintaining a first spacing or a second spacing from a third vehicle that is ahead of the vehicle, wherein the first spacing is such that the road user is unable to cut-in between the vehicle and the third vehicle, and wherein the second spacing is such that the road user is able to cut-in between the vehicle and the third vehicle. Nagasaka teaches lane changing for autonomous vehicles, comprising:
the driving behavior of the road user is determined to be an aggressive driving behavior,
Nagasaka teaches (Col. 18 lines 22-31): "For instance, the driver of the rearward vehicle 340 may be an aggressive driver…"
the driving maneuver comprises maintaining a first spacing or a second spacing from a third vehicle that is ahead of the vehicle,
Nagasaka teaches (Col. 17 lines 32-47): "The vehicle 100 can determine a gap between the vehicle 340 and the vehicle 350, and the vehicle 100 can determine a gap between the vehicle 350 and the vehicle 350. Such gaps can be considered to be candidate gaps. Among the candidate gaps, the vehicle 100 can identify a target gap GT." Nagasaka further teaches (Col. 18 lines 1-47): "The vehicle 100 can determine whether the target gap is GT acceptable or unacceptable for the purposes of lane changing… In some instances, the target gap GT may already be acceptable. In such case, the vehicle 100 can be caused to maneuver from the first travel lane 310 to the second travel lane 315."
the first spacing is such that the road user is unable to cut-in between the vehicle and the third vehicle,
Nagasaka teaches (Col. 18 lines 1-64): "However, in some instances, the target gap GT may be unacceptable and may not become acceptable prior to the vehicle 100 reaching the lane change trigger event… Thus, according to arrangements described herein, the vehicle 100 can be configured to determine one or more suitable alternative lane change maneuvers... Such alternative lane change maneuver can be a less conservative lane change maneuver. FIG. 4C shows an example in which the less conservative lane change maneuver is merging into the target gap GT, despite the size of the target gap GT being smaller than the standard acceptable size for the target gap GT... If subsequent detections indicate that the lane changing cannot be safely implemented, then the less conservative driving maneuver can be discontinued or adjusted."
and the second spacing is such that the road user is able to cut-in between the vehicle and the third vehicle.
Nagasaka teaches (Col. 17 lines 32-47): "The vehicle 100 can determine a gap between the vehicle 340 and the vehicle 350, and the vehicle 100 can determine a gap between the vehicle 350 and the vehicle 350. Such gaps can be considered to be candidate gaps. Among the candidate gaps, the vehicle 100 can identify a target gap GT." Nagasaka further teaches (Col. 18 lines 1-47): "The vehicle 100 can determine whether the target gap is GT acceptable or unacceptable for the purposes of lane changing… In some instances, the target gap GT may already be acceptable. In such case, the vehicle 100 can be caused to maneuver from the first travel lane 310 to the second travel lane 315."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson and Gallmeier to incorporate the teachings of Nagasaka to provide that the driving behavior of the road user is determined to be an aggressive driving behavior, wherein the driving maneuver comprises maintaining a first spacing or a second spacing from a third vehicle that is ahead of the vehicle, wherein the first spacing is such that the road user is unable to cut-in between the vehicle and the third vehicle, and wherein the second spacing is such that the road user is able to cut-in between the vehicle and the third vehicle. Wilson and Nagasaka are each directed towards similar pursuits in the field of vehicle control and driver behavior monitoring. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Nagasaka, as doing so beneficially allows for the alteration or cancellation of a cut-in based on an acceptable level of spacing of a target gap between the vehicles, as recognized by Nagasaka (Col. 18 lines 1-64).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson and Gallmeier in view of Grimm.

Regarding claim 19, Wilson and Gallmeier teach the aforementioned limitations of claim 18. However, neither Wilson nor Gallmeier outright teach that the notification is transmitted to other road users. Grimm teaches a method and apparatus for determining traffic safety events using vehicular participative sensing systems, comprising:
the notification is transmitted to other road users.
Grimm teaches ([0035]): "A “warning” report could be issued to the server 170 if the threat level of a vehicle exceeds a second, higher threshold. A warning report would be indicative of a vehicle exhibiting severely dangerous driving behavior, which could trigger the server 170 to immediately issue advisories out to surrounding vehicles."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson and Gallmeier to incorporate the teachings of Grimm to provide that the notification is transmitted to other road users. Wilson and Grimm are each directed towards similar pursuits in the field of driver behavior monitoring. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Grimm, as doing so beneficially informs surrounding vehicles of other vehicles that exhibit severely dangerous driving behavior, as recognized by Grimm ([0035]).

Regarding claim 20, Wilson and Gallmeier teach the aforementioned limitations of claim 18. However, neither Wilson nor Gallmeier outright teach that the notification is transmitted to a central server. Grimm teaches a method and apparatus for determining traffic safety events using vehicular participative sensing systems, comprising:
the notification is transmitted to a central server.
Grimm teaches ([0035]): "A “warning” report could be issued to the server 170 if the threat level of a vehicle exceeds a second, higher threshold. A warning report would be indicative of a vehicle exhibiting severely dangerous driving behavior, which could trigger the server 170 to immediately issue advisories out to surrounding vehicles."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson and Gallmeier to incorporate the teachings of Grimm to provide that the notification is transmitted to a central server. Wilson and Grimm are each directed towards similar pursuits in the field of driver behavior monitoring. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Grimm, as doing so beneficially informs surrounding vehicles of other vehicles that exhibit severely dangerous driving behavior, as recognized by Grimm ([0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wengreen et al. (US 2020/0320864 A1) teaches vehicle detection systems including the measurement of deviation from a center of a lane (see at least [0239]) and the characterization of driving behaviors based on veering histories (see at least [0346]). Breed (US 2009/0030605 A1) teaches a vehicle positioning system, including alerting a driver (e.g., audibly, visually, or both) to the presence of another vehicle in a blind spot if the driver takes action to move their vehicle into the path of the other vehicle in the blind spot (see at least [0619]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662